Citation Nr: 1752147	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-19 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity frostbite residuals.

2.  Whether new and material evidence has been received to reopen the claim for service connection for a deviated septum.

3.  Entitlement to service connection for a deviated septum.

4.  Entitlement to service connection for bilateral pes planus.

5.  Entitlement to service connection for right ear hearing loss.

6.  Entitlement to service connection for tinnitus

7.  Entitlement to service connection for left ear hearing loss.

8.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to April 1970.

These matters come before the Board of Veterans Appeals (Board) on appeal of a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at an October 2016 Board hearing.  A transcript is of record.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran withdrew his appeal regarding entitlement to service connection for bilateral upper extremity frostbite residuals in October 2016. 

2.  In an unappealed July 1975 rating decision, the RO denied service connection for a deviated septum.

3.  The evidence received since the July 1975 rating decision relates to an unestablished fact necessary to substantiate the service-connection claim for a deviated septum.

4.  The Veteran's deviated septum is related to his military service.

5.  The Veteran's bilateral pes planus was aggravated by his military service.

6.  The Veteran's right ear hearing loss is related to his military service.

7.  The Veteran's tinnitus is related to his military service.

8.  The Veteran does not have left ear hearing loss.


CONCLUSIONS OF LAW

1.  The Veteran withdrew his service connection claim for bilateral upper extremity frostbite residuals.  38 U.S.C. § 7105 (b)(2), (d)(5) (2014); 38 C.F.R. § 20.204 (2017).

2.  The July 1975 rating decision denying service connection for a deviated septum is final.  38 U.S.C. §§ 5108, 7105 (2014); 38 C.F.R. § 20.1103 (2017).

3.  As new and material evidence has been received, the service-connection claim for a deviated septum is reopened.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).

4.  Service connection for a deviated septum is warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (2014); 38 C.F.R. § 3.303 (2017).

5.  Service connection for bilateral pes planus is warranted.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (2014); 38 C.F.R. § 3.303 (2017).

6.  Service connection for right ear hearing loss is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (2014); 38 C.F.R. § 3.303 (2017).

7.  Service connection for tinnitus is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §3.303 (2017).

8.  Service connection for left ear hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

During his October 2016 Board hearing, the Veteran withdrew his appeal regarding service connection for right and left upper extremity frostbite residuals.  See Board Hearing Tr. at 2.  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to the claim.  Accordingly, as the Board does not have jurisdiction to review the appeal as to this matter, it must be dismissed.

II. Service Connection

A.  Deviated Septum

As noted above, the Board has reopened the Veteran's previously-denied service connection claim for a deviated septum.  The Board will therefore proceed to discuss the merits of the claim.

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C. § 1111 (2014).

To rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In the instant case, the Veteran's deviated septum was not noted on service entrance.  As such, the presumption of soundness attaches.  While there is ample evidence to rebut the first prong of the presumption of soundness as the Veteran's nasal condition clearly pre-dated service, there is not ample evidence to rebut the second prong of the presumption of soundness, namely that the Veteran's deviated septum was clearly and unmistakably not aggravated by service.  To the contrary, the Veteran credibly testified that his symptoms were relatively minor prior to service, but that they became worse during service and thereafter, particularly his difficulty breathing through the nose.  Also, the Veteran's service treatment records reflect that he underwent surgery for the condition.  Moreover, a January 1969 service treatment record specifically notes that the Veteran's nasal condition existed prior to service, but was "[a]ggravated by service."  Given this evidence, the presumption of soundness has not been rebutted.  Lastly, the Veteran's current deviated septum and related symptoms are the same disease process that has been ongoing since service.  As such, service connection for a deviated septum is warranted.

B.  Bilateral Pes Planus

Unlike his deviated septum, the Veteran's bilateral pes planus was noted on service entrance.  Therefore, the presumption of soundness under 38 U.S.C. § 1111 does not apply.  However, the evidence indicates that the Veteran's pes planus was aggravated by service.  The Veteran indicated that his pes planus was largely asymptomatic before service, but that the physical demands of service, including long marches and runs, typically with a heavy pack, made his pes planus symptoms much worse, and that his pes planus continues to be much worse today than before service.  The Veteran's increase in pes planus symptoms are presumed to be related to service and, as such, service connection is warranted.  See 38 U.S.C. § 1153 (2014).

C.  Right Ear Hearing Loss and Tinnitus

The medical evidence is clear that the Veteran has both right ear hearing loss and tinnitus.  However, there are medical opinions of record which relate these conditions to service and those which do not.  The Board finds that this evidence is in relative equipoise and, as such, service connection for right ear hearing loss and tinnitus is warranted.

D.  Left Ear Hearing Loss

With respect to hearing loss, impaired hearing will be considered to be a disability for VA benefits purposes when: (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or (2) the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2017).  The Veteran's claimed left ear hearing loss has not met these levels.  Speech recognition has been measured above 94 percent, and auditory thresholds in only two of the relevant frequencies are at or above 26 decibels.  None are at 40 decibels or higher.  Because current left ear hearing loss for VA purposes has not been shown, service connection for this condition is denied.


ORDER

The claim of entitlement to service connection for bilateral upper extremity frostbite residuals is dismissed.

The service connection claim for a deviated septum is reopened.

Entitlement to service connection for a deviated septum is granted.

Entitlement to service connection for bilateral pes planus is granted.

Entitlement to service connection for right ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for left ear hearing loss is denied.


REMAND

The Veteran also asserts that he has sleep apnea that is related to his deviated septum or his time in service.  Given the Board's grant of service connection for a deviated septum herein, the case must be remanded for an examination and medical opinion to address whether the Veteran does in fact have sleep apnea and whether such is directly related to service or to his now service-connected deviated septum.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination to determine the nature and etiology of his claimed sleep apnea.  The claims file must be made available to the examiner for review in connection with the examination.  

The examiner should determine if the Veteran has sleep apnea.  If the Veteran does in fact have sleep apnea, the examiner should answer the following questions:

(a.) Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is causally related to his period of military service?

(b.) Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is caused by his service connected deviated septum?

(c.) Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea was aggravated beyond the normal course of the condition by his service connected deviated septum?

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

2.  Then, after undertaking any other development deemed necessary, readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


